     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 1 of 20 Page ID #:1



   Edward W. Lukas (SBN 155214)
 1 HARRINGTON, FOXX, DUBROW
   & CANTER, LLP
 2 333 South Hope Street, Suite 1000
   Los Angeles, California 90071
 3 Telephone: (213) 489-3222
   elukas@hfdclaw.com
 4
   Linda D. Mettes (filing for pro hac vice)
 5 Amy C. Leshan (filing for pro hac vice)
   BROOKS KUSHMAN P.C.
 6 1000 Town Center, Twenty-Second Floor
   Southfield, Michigan 48075
 7 Telephone: 248-358-4400
   lmettes@brookskushman.com
 8 aleshan@brookskushman.com
 9 Attorneys for Plaintiff
10
                           UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13     INDIO PRODUCTS, INC., a
       California Corporation,
14                                              Case No. _
            Plaintiff,                          __
15
       v.                                       COMPLAINT
16
       C S P YEMAYA INTERNATIONAL,
17     INC., a California Corporation; and JURY TRIAL DEMANDED
18
       ALDEMAR RODRIGUEZ
19
            Defendants.
20
21
22
23
            Plaintiff Indio Products, Inc. (hereinafter, “Plaintiff” or “Indio”), for its
24
     Complaint against Defendants C S P Yemaya International, Inc. (“CSP”) and
25
     Aldemar Rodriguez, collectively hereinafter “Defendants”, by and through its
26
     undersigned counsel, respectfully states as follows:
27
28
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 2 of 20 Page ID #:2




 1                                 Nature of the Action
 2         1.    This is a complaint for copyright and trademark infringement against
 3 C S P Yemaya International, Inc. and Aldemar Rodriguez.
 4         2.    Plaintiff is engaged in the business, inter alia, of manufacturing,
 5 selling and distributing candles in the esoteric market. As a leader in the market,
 6 Indio has protected its proprietary artwork and designs through copyright and
 7 trademark registrations.
 8         3.    Recognizing Plaintiff’s success and goodwill—and in a brazen and
 9 improper attempt to capitalize on that success—Defendants and/or its agents have
10 distributed, offered to sell, imported, manufactured and/or sold esoteric candles
11 and related items which prominently feature exact copies or very close copies of
12 Plaintiff’s original artwork, without authorization from Plaintiff.
13         4.    In addition to improperly utilizing Plaintiff’s artistic designs on
14 products, Defendants currently sell candles and related products which feature
15 Plaintiff’s proprietary names, some of which are federally registered.
16         5.    Defendants’ conduct is causing, and unless immediately enjoined, will
17 continue to cause irreparable harm to Plaintiff. Defendants cannot continue to
18 exploit Plaintiff’s original artistic works and trademarks in order to sell its “look
19 alike” products to the public. Defendants’ conduct should be immediately stopped
20 and Plaintiff should be compensated for Defendants’ willful acts of infringement.
21
22                                      The Parties
23         6.    Plaintiff Indio is a corporation organized and existing under California
24 law, with its principal place of business in Commerce, California. Indio
25 manufacturers and sells, among other things, esoteric products including candles,
26 oils, room sprays, spiritual waters, and incense.
27
28

     COMPLAINT                             1
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 3 of 20 Page ID #:3




 1         7.    Upon information and belief, Defendant CSP is a corporation
 2 organized and existing under California law with its principal place of business at
 3 11080 Artesia Boulevard, Ste C., Cerritos, California 90703.
 4         8.    Upon information and belief, Defendant Aldemar Rodriguez is an
 5 individual residing in the state of California and, as sole owner of CSP, so
 6 dominates CSP, especially with respect to the infringing and willful transactions at
 7 issue, that CSP has no separate will of its own and is a mere instrumentality of Mr.
 8 Rodriguez. Mr. Rodriguez controlled the day-to-day operations without observing
 9 corporate formalities, on information and belief, and dominates, controls and
10 operates CSP as his agency, instrumentality and alter ego.
11
12                               Jurisdiction and Venue
13         9.    This is an action for copyright infringement under the Copyright Act
14 of the United States, 17 U.S.C. §§ 501 et seq, and trademark infringement, as well
15 as false designation of origin and unfair competition in violation of the Lanham
16 Act, 15 U.S.C. §§ 1114, 1125(a) and (c); Unfair Competition under California
17 Business and Professions Code §17200, and damages for Unfair Competition
18 under California common law.
19         10.   This Court has exclusive subject matter jurisdiction under 28 U.S.C.
20 §§ 1331 and 1338.
21         11.   This Court has supplemental jurisdiction over the state law claims
22 under 28 U.S.C. § 1367 which are integrally interrelated to Plaintiff’s federal claims
23 and arise from a common nucleus of operative facts, such that the determination of
24 the state law claims with the federal claims further judicial economy.
25         12.   This Court has personal jurisdiction over the Defendants because,
26 among other reasons, Defendants reside and have done business in this District,
27 and Defendants have committed and continue to commit acts of unfair competition
28 and infringement in this District.

     COMPLAINT                             2
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 4 of 20 Page ID #:4




 1         13.   Venue is proper in this District under 28 U.S.C. § 1391.
 2
 3                           Facts Relevant To All Counts
 4         14.   Indio has been developing, manufacturing and/or selling religious and
 5 esoteric candles for over thirty years. During that time, Indio has made a name for
 6 itself and is a well-respected source of various candles and related items such as
 7 sachets, scented oils and room sprays. Most popular among Indio’s items are its
 8 esoteric candles which are marketed largely in the United States and Mexico.
 9         15.   Indio is a pioneer in the esoteric market. Indio manufactures and sells
10 candles with numerous sought-after and popular designs, as well as other related
11 products such as spiritual water, oils, room sprays, cleaning products, and sachets.
12 Indio has spent substantial amounts of time, money, and effort in developing,
13 producing and marketing its products, and has spent significant time creating and
14 protecting original artwork and designs for its products. Indio’s esoteric candles
15 are inherently distinctive and have acquired distinctiveness through substantial
16 sales over a decade and more.
17         16.   Indio owns, inter alia, the following copyrights, which are federally
18 registered or have applications pending: All Purpose / Para Todo; Break Up /
19 Separar; DUME / Black List / Lista Negra; Holy Death Image; Elegua / Esu;
20 Ogun; Oshun / Osun; Orunla / Orunmila; Yemaya / Yemoj; and Casino / Lucky
21 Gambler (hereinafter collectively the “Artwork”).
22         17.   In addition to its copyrighted designs, Plaintiff has several proprietary
23 marks for its candle products, which are federally registered or have applications
24 pending. Plaintiff has used these marks regularly and continuously in commerce to
25 identify its products and to associate those products with Indio and Indio’s
26 goodwill and reputation. Consumers have come to look for these marks as a
27 hallmark of Indio quality.
28

     COMPLAINT                             3
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 5 of 20 Page ID #:5




 1         18.   Indio owns, inter alia, the following trademarks: Break Up (U.S.
 2 Patent and Trademark Office (“USPTO”) Registration No. 5615693); Oshun
 3 (USPTO Registration No. 5615697) and the holy death image (USPTO
 4 Registration No. 4342068) (collectively, the “Marks”).
 5         19.   Plaintiff is informed and believes, and on that basis alleges, that
 6 Defendants and/or their agents have been advertising, manufacturing, and selling
 7 (and/or causing to be advertised, manufactured, and sold) candles and other
 8 products featuring the Artwork and Marks, without Plaintiff’s authorization, or
 9 designs identical or significantly similar to those owned by Plaintiff.
10         20.   Defendants do not have any license, authorization, permission or
11 consent to use Plaintiff’s Artwork or Marks.
12
13                                       COUNT I
14                           COPYRIGHT INFRINGEMENT
15                         (17 U.S.C. §§ 101 et seq and 501)
16         21.   Plaintiff repeats and realleges, as if fully set forth herein, each and
17 every allegation contained in the paragraphs above.
18         22.   Plaintiff has registered and/or applied to register with the United States
19 Copyright Office the Artwork described above. Defendants have deliberately and
20 intentionally copied Plaintiff’s Artwork, and in doing so, have infringed Plaintiff’s
21 copyright in the Artwork in violation of the Copyright Act by selling candles and
22 other products featuring Plaintiff’s Artwork, without Plaintiff’s consent.
23         23.   Upon information and belief, Defendants sell candles bearing designs
24 which are the same or substantially similar to Plaintiff’s designs. On many of the
25 designs, Defendants copied the layout, arrangement and overall look of the
26 designs, and on others, copied almost identically every aspect of each design.
27         24.   Defendants have infringed and continue to infringe Indio’s Holy
28 Death / Santa Muerte copyright (VA0001860122) by, inter alia, making, using,

     COMPLAINT                             4
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 6 of 20 Page ID #:6




 1 importing, offering to sell, or selling in the United States, including within this
 2 District, products bearing an identical design to the design covered by Plaintiff’s
 3 registration.
 4          25.    Following is a comparison of Plaintiff’s registered copyright image,
 5 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
 6 bearing an identical design to Plaintiff’s copyrighted design.
 7
 8                     Copyright             Indio            Defendant

 9
10
11
12
13
14
15
16
            26.    Defendants have infringed and continue to infringe Indio’s DUME /
17
     Black List / Lista Negra copyright (VA0001899051/1-6308412271) by, inter alia,
18
     making, using, importing, offering to sell, or selling in the United States, including
19
     within this District, products bearing an identical design to the design covered by
20
     Plaintiff’s registration.
21
            27.    Following is a comparison of Plaintiff’s registered copyright image,
22
     Plaintiff’s product bearing the copyrighted design, and Defendants’ product
23
     bearing an identical design to Plaintiff’s copyrighted design.
24
     ///
25
     ///
26
     ///
27
     ///
28

     COMPLAINT                              5
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 7 of 20 Page ID #:7




 1
 2                         Copyright                     Indio      Defendant

 3
 4
 5
 6
 7
 8
 9
10         28.   Defendants have infringed and continue to infringe Indio’s All
11 Purpose / Para Todo copyright (VA0001923418/1-6088963511) by, inter alia,
12 making, using, importing, offering to sell, or selling in the United States, including
13 within this District, products bearing a substantially similar design to the design
14 covered by Plaintiff’s registration.
15         29.   Following is a comparison of Plaintiff’s registered copyright image,
16 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
17 bearing an identical design to Plaintiff’s copyrighted design.
18
19                       Copyright                       Indio         Defendant
20
21
22
23
24
25
26
27
28

     COMPLAINT                             6
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 8 of 20 Page ID #:8




 1         30.     Defendants have infringed and continue to infringe Indio’s Yemaya /
 2 Yemojya copyright (VA0002129528) by, inter alia, making, using, importing,
 3 offering to sell, or selling in the United States, including within this District,
 4 products bearing a substantially similar design to the design covered by Plaintiff’s
 5 registration.
 6         31.     Following is a comparison of Plaintiff’s registered copyright image,
 7 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
 8 bearing a substantially similar design to Plaintiff’s copyrighted design.
 9
10                      Copyright              Indio         Defendant

11
12
13
14
15
16
17
18         32.     Defendants have infringed and continue to infringe Indio’s Elegua /
19 Esu copyright (VA0002129529) by, inter alia, making, using, importing, offering
20 to sell, or selling in the United States, including within this District, products
21 bearing a substantially similar design to the design covered by Plaintiff’s
22 registration.
23         33.     Following is a comparison of Plaintiff’s registered copyright image,
24 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
25 bearing a substantially similar design to Plaintiff’s copyrighted design.
26 ///
27 ///
28 ///

     COMPLAINT                             7
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 9 of 20 Page ID #:9




 1
 2                    Copyright             Indio            Defendant

 3
 4
 5
 6
 7
 8
 9
10         34.    Defendants have infringed and continue to infringe Indio’s Ogun
11 copyright (VA0002129532) by, inter alia, making, using, importing, offering to
12 sell, or selling in the United States, including within this District, products bearing
13 a substantially similar design to the design covered by Plaintiff’s registration.
14       35. Following is a comparison of Plaintiff’s registered copyright image,
15 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
16 bearing a substantially similar design to Plaintiff’s copyrighted design.
17
18                    Copyright             Indio            Defendant
19
20
21
22
23
24
25
26
27         36.    Defendants have infringed and continue to infringe Indio’s Oshun /
28 Osun copyright (VA0002129525) by, inter alia, making, using, importing, offering

     COMPLAINT                             8
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 10 of 20 Page ID #:10




 1 to sell, or selling in the United States, including within this District, products
 2 bearing a substantially similar design to the design covered by Plaintiff’s
 3 registration.
 4          37.       Following is a comparison of Plaintiff’s registered copyright image,
 5 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
 6 bearing a substantially similar design to Plaintiff’s copyrighted design.
 7
 8                       Copyright                Indio          Defendant

 9
10
11
12
13
14
15
16
            38.       Defendants have infringed and continue to infringe Indio’s Orunla /
17
      Orunmila copyright (VA0002129524) by, inter alia, making, using, importing,
18
      offering to sell, or selling in the United States, including within this District,
19
      products bearing an identical design to the design covered by Plaintiff’s
20
      registration.
21
      ///
22
      ///
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28

      COMPLAINT                               9
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 11 of 20 Page ID #:11




 1          39.   Following is a comparison of Plaintiff’s registered copyright image,
 2 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
 3 bearing an identical design to Plaintiff’s copyrighted design.
 4                      Copyright                 Indio        Defendant

 5
 6
 7
 8
 9
10
11          40.   Defendants have infringed and continue to infringe Indio’s Break Up /

12 Separar copyright (VA0001899063/1-6386533855) by, inter alia, making, using,
13 importing, offering to sell, or selling in the United States, including within this
14 District, products bearing an identical design to the design covered by Plaintiff’s
15 registration.
16          41.   Following is a comparison of Plaintiff’s registered copyright image,

17 Plaintiff’s product bearing the copyrighted design, and Defendants’ product
18 bearing a substantially similar design to Plaintiff’s copyrighted design.
19
                         Copyright             Indio      Defendant
20
21
22
23
24
25
26
27
28

      COMPLAINT                           10
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 12 of 20 Page ID #:12




 1          42.   Defendants’ acts of infringement are willful, intentional and
 2 purposeful, in disregard of and with indifference to Plaintiff’s rights.
 3          43.   Upon information and belief, Defendant has infringed and continues
 4
      to infringe Indio’s Casino / Lucky Gambler copyright (VA0002129385 ) by, inter
 5
 6 alia, making, using, importing, offering to sell, or selling in the United States,
 7 including within this District, products bearing an identical design to the design
 8
   covered by Plaintiff’s registration.
 9
10          44.   Following is a comparison of Plaintiff’s registered copyright image,
11 Plaintiff’s product bearing the copyrighted design, and Defendant’s product
12
   bearing an identical design to Plaintiff’s copyrighted design.
13
14                        Copyright                 Indio         Defendant

15
16
17
18
19
20
21
22          45.   On information and belief, Defendants offer for sale and/or sell
23 replicas of other Indio designs in addition to the ones shown above and have
24 engaged in behavior to prevent Indio from discovering additional replicas, further
25 demonstrating Defendants’ willful and knowing infringement.
26          46.   As a direct and proximate result of said infringement by Defendants,
27 Plaintiff has sustained, and will continue to sustain damages in an amount to be
28 proven at trial.

      COMPLAINT                            11
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 13 of 20 Page ID #:13




 1          47.    Plaintiff is also entitled to Defendants’ profits attributable to the
 2 infringement, pursuant to 17 U.S. C. § 504(b). Plaintiff is further entitled to its
 3 attorneys’ fees and costs pursuant to 17 U.S.C. § 505 and otherwise as according to
 4 law.
 5          48.    As a direct and proximate result of the foregoing acts and conduct,
 6 Plaintiff has sustained and will continue to sustain substantial, immediate, and
 7 irreparable injury, for which there is no adequate remedy at law. Plaintiff is
 8 informed and believes and on that basis alleges that unless enjoined and restrained
 9 by this Court, Defendant will continue to infringe Plaintiff’s rights in the Artwork.
10 Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and
11 enjoin Defendants’ continuing infringing conduct.
12
                                          COUNT II
13
                              TRADEMARK INFRINGEMENT
14
                                 (15 U.S.C. §§ 1114, 1125)
15
            49.    Plaintiff repeats and realleges, as if fully set forth herein, each and
16
      every allegation contained in the paragraphs above.
17
            50.    Defendants have adopted and continue to use in commerce an image
18
      identical to or confusingly similar to Plaintiff’s Marks, with full knowledge of
19
      Plaintiff’s superior rights, and with full knowledge that their infringing use of
20
      Plaintiff’s mark was intended to cause confusion, mistake and/or deception.
21
            51.    Defendants’ wrongful use of the Marks in connection with its goods
22
      comprises an infringement of Plaintiff’s registered trademark and is likely to cause,
23
      and has caused confusion, mistake or deception as to the affiliation, connection or
24
      association of the goods with Plaintiff, in violation of 15 U.S.C. §1114 and/or 15
25
      U.S.C. § 1125.
26
            52.    Defendants’ actions constitute knowing, deliberate, and willful
27
      infringement of Plaintiff’s federally registered mark. The knowing and intentional
28

      COMPLAINT                             12
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 14 of 20 Page ID #:14




 1 nature of the acts set forth herein renders this an exceptional cause under 15 U.S.C.
 2 §1117(a).
 3          53.   As a direct and proximate result of said infringement by Defendants,
 4 Plaintiff has sustained, and will continue to sustain damages in an amount to be
 5 proven at trial. Upon information and belief, the acts of infringement and unfair
 6 competition by Defendant harmed Plaintiff and resulted in substantial unjust
 7 profits and unjust enrichment to Defendant warranting disgorgement of profits and
 8 compensation for corrective advertising.
 9          54.   As a direct and proximate result of the foregoing acts and conduct,
10 Plaintiff has sustained and will continue to sustain substantial, immediate, and
11 irreparable injury, for which there is no adequate remedy at law. Plaintiff is
12 informed and believes and on that basis alleges that unless enjoined and restrained
13 by this Court, Defendants will continue to infringe Plaintiff’s mark. Plaintiff is
14 entitled to preliminary and permanent injunctive relief to restrain and enjoin
15 Defendants’ continuing infringing conduct.
16
                                         COUNT III
17
       UNFAIR COMPETITION & INFRINGEMENT UNDER LANHAM ACT §43
18
                                     (15 U.S.C. § 1125)
19
            55.   Plaintiff repeats and realleges, as if fully set forth herein, each and
20
      every allegation contained in the paragraphs above.
21
            56.   Since 1992, Plaintiff has regularly used the trademarks and/or trade
22
      dress in commerce, to identify its products and to associate those products with
23
      Plaintiff and Plaintiff’s goodwill and reputation.      Plaintiff’s trade dress is
24
      inherently distinctive and includes the unique and non-functional use and
25
      orientation of the words and design elements shown above. Indio’s advertising and
26
      sales for more than a decade, and in some instances more than two decades, of the
27
      esoteric products at issue have furthermore developed acquired distinctiveness for
28

      COMPLAINT                            13
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 15 of 20 Page ID #:15




 1 the marks and trade dress as consumers look for these marks and trade dress and
 2 associate them to Indio. The copying conducted by Defendant further demonstrates
 3 the secondary meaning associated with the candle products at issue.
 4          57.   Upon information and belief, Defendants sell candles bearing
 5 Plaintiff’s protected Marks and trade dress.
 6          58.   Defendants’ use of Plaintiff’s marks and trade dress to promote,
 7 market or sell their goods in direct competition with Plaintiff’s products constitutes
 8 unfair competition pursuant to 15 U.S.C. §1125(a). Defendants’ use of the marks
 9 and trade dress is likely to cause confusion, mistake, and deception among
10 customers. Defendants’ unfair competition has caused and will continue to cause
11 damage to Plaintiff and is causing irreparable harm to Plaintiff for which there is
12 no adequate remedy at law.
13          59.   Defendants had direct and full knowledge of Plaintiff’s prior use of
14 and rights in its marks and trade dress before the acts complained of herein. The
15 knowing, intentional and willful nature of the acts set forth herein renders this an
16 exceptional case under 15 U.S.C. §1117(a).
17          60.   As a direct and proximate result of Defendants’ acts, Plaintiff has
18 sustained, and will continue to sustain damages, in an amount to be proven at trial.
19 Upon information and belief, the acts of infringement and unfair competition by
20 Defendant harmed Plaintiff and resulted in substantial unjust profits and unjust
21 enrichment to Defendant
22          61.   As a direct and proximate result of the foregoing acts and conduct,
23 Plaintiff has sustained and will continue to sustain substantial, immediate, and
24 irreparable injury, for which there is no adequate remedy at law. Plaintiff is
25 informed and believes and on that basis alleges that unless enjoined and restrained
26 by this Court, Defendants will continue to engage in unfair competition by
27 infringing Plaintiff’s Marks. Plaintiff is entitled to preliminary and permanent
28 injunctive relief to restrain and enjoin Defendants’ continuing infringing conduct.

      COMPLAINT                           14
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 16 of 20 Page ID #:16




 1
 2                                       COUNT IV
 3        VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
 4                                        §17200
 5          62.   Plaintiff repeats and realleges, as if fully set forth herein, each and
 6 every allegation contained in the paragraphs above.
 7          63.   Defendants’ wrongful conduct as herein alleged constitutes unfair,
 8 unlawful and/or fraudulent business acts and/or practices in violation of California
 9 Business & Professions Code §17200.
10          64.   Defendants had direct and full knowledge of Plaintiff’s prior use of
11 and rights in the Artwork and Marks before the acts complained of herein.
12          65.   As a direct and proximate result of Defendants’ violation of Business
13 & Professions Code §17200, Plaintiff is entitled to restitution, including
14 disgorgement of Defendants’ improperly obtained profits.
15          66.   As a direct and proximate result of the acts alleged herein, Plaintiff
16 has sustained and will continue to sustain substantial, immediate and irreparable
17 injury, for which there is no adequate remedy at law. Plaintiff is informed and
18 believes and on that basis alleges that unless enjoined and restrained by this Court,
19 Defendants will continue to engage in unfair competition by infringing Plaintiff’s
20 Artwork and Marks. Plaintiff is entitled to preliminary and permanent injunctive
21 relief to restrain and enjoin Defendants’ continuing infringing conduct.
22
23                                       COUNT V
24                 COMMON LAW TRADEMARK INFRINGEMENT
25                             (California Common Law)
26          67.   Plaintiff repeats and realleges, as if fully set forth herein, each and
27 every allegation contained in the paragraphs above.
28

      COMPLAINT                           15
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 17 of 20 Page ID #:17




 1          68.   Defendants’ actions and conduct constitute trademark and/or trade
 2 dress infringement in violation of California common law. Defendants have
 3 marketed, promoted, distributed, offered for sale, and sold products using marks
 4 identical or confusingly similar to Indio’s marks and/or trade dress that consumers
 5 have come to associate with Indio’s products. As a result of Defendants’
 6 unauthorized use of confusingly similar marks and/or trade dress, the public is
 7 likely to believe that Defendants’ products have been manufactured, approved by,
 8 or affiliated with Indio.
 9          69.   Defendants’ unauthorized use of a confusingly similar trademark
10 and/or trade dress falsely represents Defendants’ products as emanating from or
11 being authorized by Indio. Defendants’ unauthorized activities undermine Indio’s
12 goodwill and negatively impact Indio’s ability to develop and promote its products
13 and to have its products associated exclusively with Indio.
14          70.   As a result of such infringement, Indio has suffered, and will continue
15 to suffer, substantial damages. Further, as a result of such infringement,
16 Defendants have made unjust profits and ill-gotten gains from the marketing,
17 promotion, distribution, and sale of its products. Indio is entitled to recover
18 damages, including any and all profits Defendants have made as a result of their
19 wrongful conduct.
20
21                                       COUNT VI
22                               UNFAIR COMPETITION
23                             (California Common Law)
24          71.   Plaintiff repeats and realleges, as if fully set forth herein, each and
25 every allegation contained in the paragraphs above.
26          72.   Defendants’ wrongful conduct as herein alleged constitutes unfair
27 competition under California common law.
28

      COMPLAINT                           16
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 18 of 20 Page ID #:18




 1          73.   Unless enjoined, Defendants’ continued wrongful conduct will cause
 2 Plaintiff irreparable injury, leaving Plaintiff with no adequate remedy at law.
 3          74.   As a direct and proximate result of Defendants’ actions, Plaintiff has
 4 sustained and will continue to sustain damages, in an amount to be proven at trial.
 5          75.   As a direct and proximate result of the acts alleged herein, Plaintiff
 6 has sustained and will continue to sustain substantial, immediate and irreparable
 7 injury, for which there is no adequate remedy at law. Plaintiff is informed and
 8 believes and on that basis alleges that unless enjoined and restrained by this Court,
 9 Defendants will continue to engage in unfair competition by infringing Plaintiff’s
10 Artwork and Marks. Plaintiff is entitled to preliminary and permanent injunctive
11 relief to restrain and enjoin Defendants’ continuing infringing conduct.
12
13                               PRAYER FOR RELIEF
14          WHEREFORE, Plaintiff Indio Products, Inc. prays for relief against
15 Defendants, jointly and severally, as follows:
16          A.    Judgment in favor of Plaintiff and against Defendants on all counts;
17          B.    For a preliminary and permanent injunction enjoining Defendants and
18 their respective officers, agents, employees, shareholders, directors, attorneys,
19 successors, licensees, partners, and assigns, and all persons acting in concert or
20 participation with each of any of them, from (a) directly or indirectly infringing in
21 any manner any of Plaintiff’s respective copyrights, trademarks and/or other
22 exclusive rights (now in existence or hereinafter created), and (b) causing,
23 contributing to, enabling, facilitating or participating in the infringement of any of
24 Plaintiff’s respective copyrights, trademarks and/or other exclusive rights (whether
25 now in existence or hereafter created);
26 ///
27 ///
28 ///

      COMPLAINT                           17
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 19 of 20 Page ID #:19




 1          C.    Requiring Defendants, pursuant to the Lanham Act, to deliver to
 2 Plaintiff or destroy its entire inventory of infringing products bearing or infringing
 3 the Artwork and Marks or a confusingly similar copy thereof;
 4          D.    An award of maximum statutory damages in the amount of $150,000
 5 per work infringed under 17 U.S.C. § 504(c), and/or alternatively, Plaintiff’s actual
 6 damages and the profits of Defendant that are attributable to the violations alleged
 7 herein pursuant to 17 U.S.C. § 504(b);
 8          E.    An award of Plaintiff’s damages trebled plus the costs and attorneys’
 9 fees under 17 U.S.C. §§ 505 and 1117(a);
10          F.    A determination that the Defendants are liable to Plaintiff for unfair
11 competition under 15 U.S.C. § 1125(a);
12          G.    A determination that the Defendants are liable to Plaintiff for common
13 law unfair competition under California common law;
14          H.    A determination that this case is “exceptional,” under 15 U.S.C.
15 § 1117(a);
16          I.    An award of damages adequate to compensate Plaintiff for the
17 actionable conduct of the Defendants, including, subject to the principles of equity,
18 recovery by Plaintiff of (1) Defendants’ profits, (2) any damages sustained by
19 Plaintiff including lost profits and corrective advertising, and (3) the costs and
20 disbursements of this action;
21          J.    For an award of interest, including pre-judgment interest on the
22 foregoing sums; and
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

      COMPLAINT                           18
     Case 2:19-cv-01018-VAP-AGR Document 1 Filed 02/11/19 Page 20 of 20 Page ID #:20




 1          K.    A grant of such other, different, and additional relief the Court may
 2 deem equitable and proper.
 3
      Dated: February 11, 2019      HARRINGTON, FOXX, DUBROW & CANTER, LLP
 4
 5
                                    By: /s/ Edward W. Lukas, Jr.
 6                                     EDWARD W. LUKAS, JR.
                                       Attorneys for Plaintiff INDIO PRODUCTS, INC.
 7
 8
      Dated: February 11, 2019      BROOKS KUSHMAN P.C.
 9
10
                                    By: /s/ Linda D. Mettes
11                                     LINDA D. METTES (filing for pro hac vice)
                                        AMY C. LESHAN (filing for pro hac vice)
12
                                        Attorneys for Plaintiff INDIO PRODUCTS, INC.
13
14
15                                     Jury Demand
16          Pursuant to Fed. R. Civ. P. 38(B) and 5(d), Indio demands a jury trial of all
17 issues triable by jury.
18
   Dated: February 11, 2019         HARRINGTON, FOXX, DUBROW & CANTER, LLP
19
20
                                    By: /s/ Edward W. Lukas, Jr.
21                                     EDWARD W. LUKAS, JR.
22                                     Attorneys for Plaintiff INDIO PRODUCTS, INC.
23 Dated: February 11, 2019         BROOKS KUSHMAN P.C.
24
25                                  By: /s/ Linda D. Mettes
26                                     LINDA D. METTES (filing for pro hac vice)
                                        AMY C. LESHAN (filing for pro hac vice)
27                                      Attorneys for Plaintiff INDIO PRODUCTS, INC.
28

      COMPLAINT                            19
